--------------------------------------------------------------------------------

EXHIBIT 10.1 [form8-k.htm]
 
Second Amendment to the
 
Amended and Restated Employment Agreement
Between Martin M. Koffel and URS Corporation
 
Whereas, Martin M. Koffel (the “Employee”) and URS Corporation (the “Company”)
entered into an Employment Agreement effective as of September 5, 2003, which
was amended by the First Amendment thereto effective December 7, 2006 (as
amended, the “Employment Agreement”); and


Whereas, the Employee and the Company wish to further amend the Employment
Agreement to extend the term of employment, provide for an additional equity
grant and modify certain provisions in order to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).


Now Therefore, the Employment Agreement is amended effective as of December 10,
2008, as follows:


A.           Section 1(g) of the Employment Agreement hereby is amended in its
entirety to read as follows:


(g)           Retirement of Employee.  The Employee’s employment shall terminate
automatically on June 1, 2012, or such later date as the parties may mutually
agree (the “Retirement Date”).
 
B.           Section 4(b) of the Employment Agreement hereby is amended in its
entirety to read as follows:


(b)           Equity Grant.  Upon execution and delivery of the Second Amendment
to this Agreement, the Employee shall be granted 300,000 shares of restricted
stock under the Company’s 2008 Equity Incentive Plan, such grant to provide for:
(i) vesting 50,000 of the shares on each of April 1, 2010, April 1, 2011 and
April 1, 2012, provided in each case that the Employee’s continuous service with
the Company has not terminated prior to such vesting date; (ii) vesting 50,000
of the shares on each of April 1, 2010, April 1, 2011 and April 1, 2012,
provided in each case that the Employee’s continuous service with the Company
has not terminated prior to such vesting date and the Company has met its net
income goal established by the Board during the first quarter of the fiscal year
ending immediately preceding such vesting date and as confirmed by the
Compensation Committee after the audited financial results for such fiscal year
have been prepared by the Company; (iii) with respect to shares granted pursuant
to Section 4(b)(i) above, accelerated vesting of all unvested shares in the
event of a termination of employment pursuant to Section 6(a)(iv), (v) or (vi)
below; (iv) with respect to shares granted pursuant to Section 4(b)(ii) above,
accelerated vesting of all unvested shares in the event of a termination of
employment pursuant to Section 6(a)(vi) below but no accelerated vesting of any
such shares in the event of a termination of employment pursuant to Section
6(a)(iv) or (v) below; (v) subjecting any cash or stock dividends or other
distributions which may be paid with respect to any unvested shares underlying
such grant to the same forfeiture restrictions and restrictions on
transferability as apply to the underlying shares and (vi) other terms
consistent with the form of restricted stock grant approved by the Compensation
Committee on May 6, 2008.


C.           Section 4(d) of the Employment Agreement hereby is amended to
replace the defined term “Disability Insurance Reimbursement Amount” with the
defined term “Disability Insurance Reimbursement Payment” as it appears therein.


D.           Section 4(f) of the Employment Agreement hereby is amended in its
entirety to read as follows:


(f)           Timing and Amount of Insurance Reimbursement Payments.  Any Life
Insurance Reimbursement Payment, Life Insurance Gross-Up Payment, Disability
Insurance Reimbursement Payment and Disability Insurance Gross-Up Payment shall
be made by the end of the Employee’s taxable year following the Employee’s
taxable year in which the Employee incurs the cost of such insurance.  The
amount of expenses eligible for reimbursement pursuant to this Section 4(f)
during a calendar year shall not affect the amount of expenses eligible for
reimbursement in any other calendar year.
 
E.           Section 5 of the Employment Agreement hereby is amended to add the
following two sentences at the end thereof:


The Company shall reimburse the Employee for any expense eligible for
reimbursement pursuant to this Section 5 on or before the end of the calendar
year following the calendar year in which the expense was incurred.  The amount
of expenses eligible for reimbursement pursuant to this Section 5 during a
calendar year shall not affect the amount of expenses eligible for reimbursement
in any other calendar year.


F.           Section 7(b) of the Employment Agreement hereby is amended in its
entirety to read as follows:


(b)           Non-Grandfathered Amount.  In the event of a termination of the
Employee pursuant to clause (vi) of Section 6(a), the Non-Grandfathered Amount
of any Severance Payment shall be paid in a lump sum within five (5) business
days following the date of termination or, as described below, at the Employee’s
election in installments; provided, however, that (i) such payment shall not be
made in connection with the Employee’s termination of employment unless and
until the Employee has also incurred a “separation from service” (as such term
is defined in Treasury Regulation Section 1.409A-1(h)) with the Company, and
(ii) if the Employee is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the “Code”)
at the time of such separation, the Non-Grandfathered Amount of any Severance
Payment shall be paid (A) in a lump sum on the date that is the earlier of (1)
six (6) months and one (1) day following such separation or (2) the Employee’s
death, or (B) as described below, at the Employee’s election in installments
commencing on the date that is the earlier of (1) six (6) months and one (1) day
following such separation or (2) the Employee’s death.





.
 
i

--------------------------------------------------------------------------------

 

The Employee may, by written notice to the Company, elect to receive the
Non-Grandfathered Amount of any Severance Payment in installments, provided that
(i) such election is made at least one (1) year prior to the date that the
Severance Payment is due to be made to the Employee and (ii) the first
installment payment date elected is at least five (5) years following the date
such payment otherwise would have been paid.  Such election shall be
irrevocable; provided, however, that the Employee may, by written notice to the
Company, change his election of the installment method, provided that (i) such
change in election is made at least one (1) year prior to the date that the
Severance Payment is due to be made to the Employee, (ii) the first installment
payment date elected under such change is at least five (5) years following the
date such payment otherwise would have been paid, and (iii) the Employee may not
change his election from installments to a lump sum form of payment.  If the
Employee does not elect the installment method at least one (1) year prior to
the date that the Severance Payment is due to be made to the Employee, he shall
be deemed to have elected to receive such Severance Payment in one lump sum in
accordance with the foregoing paragraph.
 
G.           Section 8 of the Employment Agreement hereby is amended to replace
the sentence “Any Gross-Up Payment shall be made at such time as the payment of
the Non-Grandfathered Amount of any Severance Payment in accordance with Section
7(b)” as it appears therein with the following sentence:


Any Gross-Up Payment shall be made at such time as the payment of the
Non-Grandfathered Amount of any Severance Payment is made in accordance with
Section 7(b), to the extent required under Section 409A of the Code, and, in any
event no later than the end of the Employee’s taxable year following the
Employee’s taxable year in which the Employee remits the related taxes.


Except as amended as provided above, the Employment Agreement shall remain in
full force and effect.


In Witness Whereof, each of the parties has executed this Second Amendment to
the Employment Agreement, as of the day and year first above written.


 


 

  Martin M. Koffel          
 
By:
/s/ Martin M. Koffel                   URS Corporation,     a Delaware
corporation          

 
By:
/s/ H. Thomas Hicks       H. Thomas Hicks       Vice President and Chief
Financial Officer          


 
ii

--------------------------------------------------------------------------------
